E. BRYAN WILSON
Acting United States Attorney

RYAN D. TANSEY
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
101 12th Avenue, Room 310
Fairbanks, Alaska 99501
Phone: (907) 456-0245
Fax: (907) 456-0577
Email: Ryan.Tansey@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                 )   No. 4:21-cr-00012-RRB-SAO
                                            )
                          Plaintiff,        )   COUNT 1:
                                            )   THEFT OF MAIL BY POSTAL
          vs.                               )   SERVICE EMPLOYEE
                                            )    Vio. of 18 U.S.C. § 1709
  MELISSA MARIE LASCURAIN,                  )
                                            )   COUNT 2:
                          Defendant.        )   DELAY OR DESTRUCTION OF
                                            )   MAIL BY POSTAL SERVICE
                                            )   EMPLOYEE
                                            )    Vio. of 18 U.S.C. § 1703
                                            )

                                       INDICTMENT

       The Grand Jury charges that:

                                         COUNT 1

       Between November 2019 and December 30, 2019, within the District of Alaska,

the defendant, MELISSA MARIE LASCURAIN, an employee of the United States



       Case 4:21-cr-00012-RRB-SAO Document 2 Filed 03/18/21 Page 1 of 3
Postal Service, did embezzle letters, mail, and articles from the mail, to wit:

approximately 37 letters addressed to persons other than the defendant, which had been

entrusted to the defendant and come into her possession intended to be conveyed by the

United States mail.

       All of which is in violation of 18 U.S.C. § 1709.

                                         COUNT 2

       Between November 2019 and December 30, 2019, within the District of Alaska,

the defendant, MELISSA MARIE LASCURAIN, an employee of the United States

Postal Service, did secret, destroy, detain, delay, and open postal cards, packages, bags,

and mails, which were entrusted to her and had come into her possession intended to be

conveyed by the United States mail.

//

//

//

//

//

//

//

//

//

//

//

                                         Page 2 of 3


       Case 4:21-cr-00012-RRB-SAO Document 2 Filed 03/18/21 Page 2 of 3
      All of which is in violation of 18 U.S.C. § 1703.

      A TRUE BILL.


                                         s/ Grand Jury Foreperson
                                         GRAND JURY FOREPERSON



s/ Kyle Reardon for
RYAN D. TANSEY
Assistant U.S. Attorney
United States of America



s/ E. Bryan Wilson
E. BRYAN WILSON
Acting United States Attorney
United States of America


DATE: March 17, 2021




                                       Page 3 of 3


      Case 4:21-cr-00012-RRB-SAO Document 2 Filed 03/18/21 Page 3 of 3
